Citation Nr: 0500758	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  04-30 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
asthma.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran had active service from February 1983 to May 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA), 
Regional Office (RO) that denied entitlement to an increased 
rating for asthma, and to a total rating for compensation 
purposes based on individual unemployability. 

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

In his substantive appeal the veteran indicated that he did 
not want a hearing.  The appeal was certified to the Board in 
September 2004.  

In a statement received in December 2003, within 90 days of 
the certification, the veteran requested a hearing at the RO 
before a Veterans Law Judge (VLJ) via videoconference.  
Accordingly, this case must be remanded to afford the veteran 
the requested a hearing.  38 C.F.R. §§ 20.700, 20.1304 
(2004).

In view of the above, this case is REMANDED for the following 
action:  

The veteran should be scheduled for a 
videoconference hearing before a VLJ at 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


